                    Case 2:04-cv-01730-JS Document 54 Filed 09/13/19 Page 1 of 5


I'.\,


        \
                                IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

            CHIEF JUSTICE OF THE EASTERN DISTRICT COURT

            Honorable, JUAN R. SANCHEZ                ~IL~O
            U.S. COURTHOUSE                           SEP 13 2019
                                                                                 \ .•--   •'


            601 MARKET STREET, ROOM 11614
            PHILADELPHIA, PA 19106-1711             KATE BARKMAN, Clark
                                                  BY._ ·-·· _ "'""'   t"l,.ri,
                           RE: Arthur Bomar v. John E. Wetzel,Seeretary
                               Pennsylvania Department of Correction et al.
                               N0.2:04-cv-01730-JS, THIS IS A CAPITAL CA~E

            Your Honor Chief Justice, Sanchez:
            May it please this Court I am the Petitioner, Arthur Bomar in the above
            captioned matter, I am writing you to inquire about the progress of my
            capital Case, it has been one (1) year since this Court Your Honor issued
            (Doc 53) an Order which directed the above Capital case from SUSPENSE
            on September 12, 2018, See a Copy of your Order (Doc 53) dated;
            September 12, 2018, attach hereto as [Exhibit-A]. A ruling/opinion has
            not yet been filed by this Court as of the below date of this letter.
               Respectfully, I realize that the PA. United States District Court
            rules on a large number of case (Civil/Criminal) per year, however,
            one (1) year without a ruling/opinion is becoming an inordinate delay
            whether the ruling is in my favor or not. Thus, I request your inquiry
            into the delay a~ .~?):~!~cation.
               I would appreciate your attention in this matter, and please do not
            hesitate to contact me at the address below if there is a problem that
            I don•t know about, I have forward a Copy of this correspondence is
            being provided to all parties.

                                       Respectfully submitted,



                                                            September 12, 2019 -
            Arthur Bomar Petitioner Prose                       Date
            D.O.C. ID#DK-1677
            SCI-Greene
            175 Progress Drive
            Waynesburg, PA 15370
Case 2:04-cv-01730-JS Document 54 Filed 09/13/19 Page 2 of 5




                           EXHIBIT A
                       ORDER (Doc 53) DATED; SEPTEMBER 12, 2018




   .....   .._.,.   ------·--------..,..
                               .
                                        ... -~ ... -~
                                                   .
         Case 2:04-cv-01730-JS Document 54 Filed 09/13/19 Page 3 of 5
         Case 2:04-cv-01730-JS Document 53 Filed 09/12/18 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTER.l\J DISTRICT OF PEN~SYLVANIA


ARTHCR BOMAR                                                  CIVIL ACTION

  V.                                                          No. 04-1730

JOHN E. WETZEL, Secretary,                                    THIS IS A CAPITAL CASE
Pennsylvania Department of Corrections,
et al.


                                             ORDER

       AND NOW, this 12th day of September, 2018, it is ORDERED the above-captioned case

shall be removed from suspense.



                                                BY THE COURT:



                                                   Isl Juan R. San=c~h=ez____
                                                Juan R. Sanchez, C.J.




                    -   '
                            - ---- . -·-,. -
                              ........   '
                                                 ...   - --
                                                        ...     ....   ""
             Case 2:04-cv-01730-JS Document 54 Filed 09/13/19 Page 4 of 5



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
  CHIEF JUSTICE OF THE EASTERN DISTRICT COURT
  Honorable, JUAN R. SANCHEZ
  U.S. COURTHOUSE
  601 MARKET STREET, ROOM 11614
  PHILADELPHIA, PA 19106-1711

                     RE: Arthur Bomar v. John E. Wetzel,Secretary
                         Pennsylvania Department of Correction et al.
                         N0.2:04-cv-01730-JS, THIS IS A CAPITAL CASE

                                 CERTIFICATE OF SERVICE ,

   I, Arthur Bomar, Petitioner, hereby certify that I am on this~ day

  of September, 2019, Serving the foregoing document(s) upon the person(s)
   and in the manner as indicated below. Which service satisfies the
   requirement of Fed.R.Civ.P. 5 (b)(c).

   SERVICE BY FIRST CLASS MAIL
   ADDRESSED AS FOLLOWS:

  Jennifer Chiccarino,Esquire                   William R.Toal,III,Esquire
  Leor Veleanu,Esquire                          Delaware County District
  Katherine Ensler,Esquire                      Attorney's Office Delaware County
  Federal camamity Defeooer Office                    Courthouse
, For The F.astem District of Pennsylvania      201 West Front Street
  capital Habeas Unit                           Media, PA 190-63
   Suite 545 West-The curtis Center
... -6Q:f-.Walnut- Street.-   .. -- . -.                 . ....   ____ __,
                                                                     ...   .....   __   .,.,.,...   ..........
     Philadel . , PA 19106




   o.o.c.
   SCI-Greene
   175 Progress Drive
   Waynesburg, PA 15370


                                           2.
                                   Case 2:04-cv-01730-JS Document 54 Filed 09/13/19 Page 5 of 5




'.!
       MR.ARTHUR BOMAR#DK-1677                                                 PA DEPT OF
      -- ----    -   --      ---   ---- -                                                                                                   ,..-:=a..-,
                                                                                                                                          U.S. POSTAGE))PITNEYBOWES



                                                                                                                                          ~r --
                                                                               CORRECTIONS
      175 Progress Drive.
      Waynesburg, PA 15370
                                                                               INMATE MAIL                                                ~ !~370
                                                                                                                                                  -,;a,,.,,-..c=:::i,'


                                                                                                                                                  t ooo.soo
                                                                                                                  •                      0000355500 SEP 0~ 2019

                                                             Ii.tN. JUAN R. SANCHEZ
                                                             CHIEF JUSTICE
                                              /'.l--;·
                                                             THE UNITED STATES DISTRICT COURT
                                             ~ .i
                                              (
                                                       . FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                                    .. ... .       U. S. COURTHOUSE
                                             ~-    ~ 601 MARKET STREET, ROOM 11614
                                             C'~ , .. PHILADELPHIA, PA 19106-1711

         LEGAL-MAIL
                                            ?F,.\        k
                                            U&0 ~~GAL-MAIL
                                                 ~.,.
                                                                                                                      LEGAL-MAIL

                                            ~-
                                               J 9 !l,6$ J 711 CO 1 9         1, 11\1 \I, .. ,, 11i ,\ii h\\11 \P ll' 11111i.u1 11 111,\ll' 1111 \1n1 ,\J 1
